 

Case 2:19-cr-00369-DWA Document 47-5: Filed 06/16/20 Page 1 of 26

| L ART OF COMMON PLEAS
AHOGA COUNTY, OHIO

 

STATE OF OHIO Hilt OCT 10 A % 25: CASE NO: CR~ 13 —575691
GER Coen, JUDGE: MAUREEN CLANCY
Plaintiff ‘
vs.
MAURICE-SHAW
ORDER
Defendant.
kK OK &

This cause is before the Court on Defendant’s Motion in Limine, filed on July 10,
2014, and the State’s Brief in Opposition, filed on July 23, 2014, and Defendant’s Motion
to Compel TrueAllele’s source code, filed on June 6, 2014, and the State’s Motion to
Quash, filed on June 19, 2014, and all other supplemental filings related to these issues.
In his brief in support of his Motion in Limine, Defendant requests that the Court exclude
any and all evidence related to TrueAllele Casework System (hereafter referred to as
“TrueAllele”) pursuant to Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579,
113 S. Ct. 2786, 125 L.Ed.2d 469 (1993). In his brief in support of his Motion to
Compel, the Defendant is requesting an order that the State reveal TrueAllele’s source
code, Defendant requested a pretrial hearing on his Motion to Compel and his Motion in
Limine. A hearing was held on Defendant’s Motion to Compel on June 30, 2014. A

hearing was held on Defendant’s Motion in Limine (hereafter referred to as “Daubert

“CR13575691-A

| ‘iin ue
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 2 of 26

Hearing”) July 28, 2014 through July 31, 2014 and on August 15, 2014. At the Daubert
Hearing the State called two witnesses, Dr. Mark Perlin and Mr. Jay Camponera. The
Defendant presented two witnesses as well, Dr. Chakraborty and Dr. Dan Krane.

After the conclusion of the Daubert Hearing, both the State and the Defendant

submitted proposed findings of fact and conclusions of law.

FACTUAL AND PROCEDURAL BACKGROUND

The Defendant in the present case is under indictment for the following charges:
Aggravated Murder, Murder, Felonious Assault, and Kidnapping. The alleged incident
occurred on or about June 6, 2012, as stated in his indictment. The dispute before the
Court developed based upon inconclusive DNA test results performed by both the
Cuyahoga County Medical Examiner’s Office (hereafter referred to as “ME”) and
Sorenson. Genomics, LLC (hereafter referred to. as “Sorenson’”) on two mixed. samples of
DNA evidence collected at the crime scene, namely from a doorknob and under the
victim’s fingernail. The ME performed the first comparison and Sorenson performed the
following comparison. Both tests produced inconclusive results. The State then
submitted the same DNA material from Sorenson to Cybergenetics for further analysis.
Dr. Mark Perlin is the founder of Cybergenetics and the creator of TrueAllele Casework
System (hereafter referred to as “TrueAllele”). Cybergenetics analyzed the data, and
Defendant now seeks to prohibit the State from introducing the results of the

Cybergenetics’ testing.
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 3 of 26

STANDARD OF ADMISSIBILITY

“The admissibility of expert testimony is a matter committed to the sound
discretion of the trial court.” State v. Wangler, 3 Dist. Allen No. 1-11-18, 2012-Ohio-
4878, {| 56, citing Valentine v. Conrad, 110 Ohio St.3d 42, 2006-Ohio-3561, 850 N.E.2d
683, § 9. Evidence Rules 402, 403, and 702 govern the admissibility of scientific
evidence in Ohio. State v. Williams, 4 Ohio St.3d 53, 446 N.E.2d 444, 447 (1983).
Evid.R. 402 provides:

All relevant evidence is admissible, except as otherwise provided by the

Constitution of the United States, by the Constitution of the State of Ohio,

by statute enacted by the General Assembly not in conflict with a rule of

the Supreme Court of Ohio, by these rules, or by other rules prescribed by

the Supreme Court of Ohio. Evidence which is not relevant is not

admissible.
However, Evid.R. 403(A) “mandates the exclusion of relevant evidence if its probative

value is outweighed by danger of unfair prejudice, confusion of the issues, or misleading

the jury.” Williams at 447. Finally, Evid.R. 702 provides:

A witness may testify as an expert if all of the following apply:

(A) The witness’ testimony either relates to matters beyond the
knowledge or experience possessed by lay persons or dispels a
misconception common among lay persons;

(B) The witness is qualified as an expert by specialized knowledge, skill,
experience, training, or education regarding the subject matter of the
testimony;

(C) The witness’ testimony is based on reliable scientific, technical, or
other specialized information. To the extent that the testimony reports the
result of a procedure, test, or experiment, the testimony is reliable only if
all of the following apply:

(1) The theory upon which the procedure, test, or experiment is based is
objectively verifiable or is validly derived from widely accepted
knowledge, facts, or principles;
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 4 of 26

(2) The design of the procedure, test, or experiment reliably implements
the theory;

(3) The particular procedure, test, or experiment was conducted in a way
that will yield an accurate result.

The standards for admitting expert testimony vary. “The earliest pronouncement
on the admissibility of recently ascertained or applied scientific principles can be found

in Frye v, United States:

{jJust when a scientific principle or discovery crosses the line between the
experimental and demonstrable. stages is difficult to define. Somewhere in
this twilight zone the evidential force of the principle must be recognized,
and while courts will go a long way in admitting expert testimony deduced
from a well-recognized scientific principle or discovery, the thing from.
which the deduction is made must be sufficiently established to have
gained general acceptance in the particular field in which it belongs.”

Williams at 446, citing Frye, 54 U.S. App. D.C. 46, 47, 293 F. 1013, 1014
(1923):

The Williams court rejected the Frye standard, preferring a more flexible
approach. “The ‘Frye test’ has been criticized ... by courts and commentators alike.”
Williams at 57, The court explained that it

refused to engage in scientific nose-counting for the purpose of deciding

whether evidence based on newly ascertained or applied scientific

principles is admissible. We believe the Rules of Evidence establish
adequate preconditions for admissibility of expert testimony, and we leave

to the discretion of this state’s judiciary, on a case by case basis, to decide

whether the questioned testimony is relevant and will assist the trier of fact

to understand the evidence or to determine a fact in issue. Jd. at 58.

The United States Court of Appeals for the Second Circuit also rejected an
invitation to adopt the Frye standard. United States v. Jakobetz, 955 F.2d 786, 1992 U.S.

App. LEXIS 322. The Court stated:
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 5 of 26

[a]lthough we realize that DNA evidence does present special challenges,

we do not think that they are so special as to require a new standard of

admissibility. Despite the difficulties involved in cases with novel,

complex and confusing evidence, the jury must retain its fact-finding

function. /d. at 796.

In determining whether the opinion of an expert is reliable under Evid.R. 702(C),
a trial court, acting as a gatekeeper, examines whether the expert’s conclusion is based on
scientifically valid principles and methods. Valentine at | 16, citing Miller v. Bike
Athletic Co., 80 Ohio St.3d 607, 616, 687 N.E.2d 735 (1998). “In evaluating the
reliability of scientific evidence, several factors are to be considered: (1) whether the
theory or technique has been tested, (2) whether it has been subjected to peer review, (3)
whether there is a known or potential rate of error, and (4) whether the methodology has
gained general acceptance.” Miller at 611, citing Daubert at 593-94. Widespread
acceptance can be an important factor in ruling particular evidence admissible, and “a
known technique which has been able to attract only minimal support within the
community,” United States v. Downing, 753 F.2d 1224, 1238, 1985 U.S. App. LEXIS
298939 (1985), may properly be viewed with skepticism. Ultimately, the Court must also

be “mindful” of the “danger of unfair prejudice, confusion of the issues, or [potential for]

misleading the jury.” Daubert at 595,

“The inquiry envisioned by Rule 702 is, we emphasize, a flexible one. Its
overarching subject is the scientific validity -- and thus the evidentiary relevance and
reliability -- of the principles that underlie a proposed submission. The focus, of course,
must be solely on principles and methodology, not on the conclusions that they generate.”

Daubert at 594-95,
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 6 of 26

The Supreme Court of the United States has explained that not every factor of
Daubert needs to be considered in determining the reliability of testimony. Kumho Tire
Co. v. Carmichael, 526 U.S. 137, 119 S. Ct. 1167, 143 L. Ed. 238, 1999 U.S, LEXIS
2189 (1999). The Court concluded that:

a trial court may consider one or more of the more specific factors that

Daubert mentioned when doing so will help determine that testimony’s

reliability. But, as the Court stated in Daubert, the test of reliability is

“flexible,” and Daubert’s list of specific factors neither necessarily nor

exclusively applies to all experts or in every case. Rather, the law grants a

district court the same broad latitude when it decides how to: determine

reliability as it enjoys in respect to its ultimate reliability determination.

See General Electric Co. v. Joiner, 522 U.S. 136, 143, 139 L. Ed, 2d 508,

118 S. Ct. 512 (1997). Kumho Tire at 141-42.

The Supreme Court of the United States has also explained that cross-examination
of an expert witness and cautionary instructions to the jury are effective tools for

attacking shaky, but admissible evidence. See Rock v. Arkansas, 483 U.S. 44, 61, 107 S.

Ct. 2704, 97 L. Ed. 2d 37 (1987).

“Generally, ‘courts should favor the admissibility of expert testimony whenever it
is relevant and the criteria of Evid.R. 702 are met.’” Wangler at ¥ 57, citing State v.

Nemeth, 82 Ohio St.3d 202, 207, 694 N.E.2d 1332 (1998).

EXPERT TESTIMONY

Dr. Mark Perlin testified for the State of Ohio. Dr. Perlin testified as to his
credentials, background, work experience, and education. Dr. Perlin testified that he has
a Bachelor’s Degree in Chemistry, a Ph.D. in Mathematics, a Medical Degree and a
Ph.D. in Computer Science. T. 35. Dr. Perlin testified that he is chief scientific officer

and chief executive officer at Cybergenetics which he founded twenty years ago. T. 35,
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 7 of 26

36. He testified that about twenty to twenty-five years ago he moved into the area of
applying computers and computation to solving problems involving the human genome.
T. 36. His company uses computers and mathematics to analyze DNA data as opposed to
human review. T. 37.

In 1999 he began working on the DNA mixture problem where two or more
people contributed their DNA to a sample. T. 40. TrueAHele Casework was started in
1999 which was designed for evidence mixtures and less certain evidence. T. 40. The
TrueAllele System uses a computer to assess evidence objectively. In this system, the
computer writes down its results and then makes comparisons with whatever standards
are appropriate. T. 311. It is computer analysis of the same data that a human analyst
reviews. T. 245. His system, TrueAllele, is based on Bayesian Theory and Markov
Chain Monte Carlo, two established scientific models, to determine the probabilities to
attach to each aliele pair. T. 89, 90.

Dr. Perlin testified that the TrueAllele System is able to determine error rates
under different conditions for false positives and negatives regardless of whether they
were two, three, or five contributors or high or low template. T. 265. Other validation
studies exist that test the system’s specificity, sensitivity, reproducibility, which pertain to
error rates. T. 287,

Dr. Perlin has testified in about twenty criminal trials and hearings and has
worked on about two hundred cases and filed about one hundred-fifty reports. T. 43, 45.
He testified in criminal cases in Pennsylvania, in Federal Court, Virginia and California.
T. 43. He has been qualified as an expert in DNA evidence interpretation and the

likelihood ratio. T. 43. He has also testified in the United Kingdom and Australia. T.
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 8 of 26

44, He testified in cases involving mixture evidence using his TrueAllele System. T. 44.
Over a ten year period, up until five years ago, TrueAllele has gone through twenty-five
versions of expanding the probability model, testing it and waiting for a point when it
was giving appropriate answers on large test sets. T. 109.

Dr. Perlin’s probabilistic genotyping and DNA analysis of mixtures is different
from human interpretation. The difference is only the interpretation and not the
collection. T. 45, 46. The computer looks at the information differently than human
review. T. 82. He further testified that whether it is a person or a machine, interpretation
then begins to determine the nature of the genetic contributors that match logistics that
are present in data. T. 46.

In the present case, Dr. Perlin was given the data from Sorenson for TrueAllele to
interpret. T. 46. Dr. Perlin testified that there are many different methods of human
interpretation and there are different methods of computer interpretation. T. 46.
Thresholds used in human review are not used with a computer. Rather, every last
possibility is examined. T. 82. The TrucAllele System considers approximately one
hundred variables, but it depends on the amount of data that it is presented. T. 385.

Dr. Perlin has written papers that have gone through a peer review process and
published in scientific journals, T. 117. A validation paper is a validation study that has
been submitted to a scientific journal for approval in the peer review process and
ultimately published in a journal. T. 117. He has been published in well-regarded
journals. T. 118. TrueAllele has been validated and there are five published peer-
reviewed validation papers on the TrueAllele Casework System. T. 119, 167,177. Dr.

Perlin described each paper. T. 1-177. The five papers “go beyond an internal
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 9 of 26

validation.” T. 178. Dr. Perlin began validating his system from its inception. T. 109.
He received a grant from the National Institute of Justice to test the system on data
generated from ten different laboratories or from his own laboratory including samples of
known composition and casework, T, 109. Known compositions and casework samples
are types of evidence used in validations. T. 110. Dr. Perlin has been involved in studies
and prepared reports other than peer reviewed: papers. T. 117,

. In one paper, the results showed that the computer is more sensitive in being able
to detect lower quantities of DNA whereas human review essentially stopped working at
around one hundred picograms of DNA which is just the beginning of a low template
region. T. 124. Unlike the human review, TrueAllele computer interpretation. extended
all the way through low template range.

Dr. Perlin testified that “specificity is the extent to which the interpretation
doesn’t misidentify and get the wrong person. That it finds true exclusions without
falsely including somebody.” T. 184.

TrueAllele is in use in Curran County, California where the analysts test the
system report cases using the system. T. 202. It is also used in Virginia by the State
Department of Forensic Science with trained analysts who conduct their own studies and
their own validations and it is used in casework. T. 202. There have been over twenty
studies done on the system’s reliability. |

Dr. Perlin testified that there have been five admissibility hearings where
TrueAllele was admitted into evidence, although he was not sure of the exact number of
admissibility hearings because the California and Virginia groups are not keeping

Statistics on it. New York State has purchased the TrueAllele System but is not currently
 

Case 2:19-cr-00369-DWA Document 47-5° Filed 06/16/20 Page 10 of 26

live with the system. TrueAllelé is also being used in the middle-eastern country of
Oman, and is being used in Australia, England and Ireland. T. 203.

Cybergenetics was awarded various grants from the National Institute for Justice
specifically for testing software interpretation systems, and the FBI has purchased the
TrueAllele databank system. T. 332, 333.

A study from the National Institute for Science and Technology (“NIST”) on
stochastic thresholds indicated that the probabilistic genotyping is moving forward in the
field. T. 339. NIST considered probabilistic genotyping a permissible approach to DNA
interpretation. T. 176. NIST has its own in-house TrueAllele computer. They have used
it to characterize the standard reference materials as mixtures in developing the materials
for the forensic community. Through the use of TrueAllele, NIST knows what is in the
mixture that they give to other labs. T, 281. NIST conducted its own independent study
concerning TrueAllele. T. 285. A “Forensic czar” at NIST indicated in a presentation
that the community will be moving forward with probabilistic genotyping. T. 339.

Dr. Perlin testified that employing a stochastic threshold method for DNA
interpretation is a generally accepted practice amongst crime labs and is uniformly
rejected by the community of scientists who develop the methods as something that is
antiquated and cannot work. T. 331. The push for probabilistic genotyping has started in
the last year from NIST and Scientific Working Group on DNA Analysis Methods
(hereafter “SWGDAM”). T. 341. Ten labs have purchased TrueAllele and three are
using it. T. 342.

TrueAllele started in the State of New York in 2010 and gained approval from

DNA subcommittee of the New York State Forensic Science Commission for its use for

10
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 11 of 26

forensic casework, T, 206. Dr. Perlin testified in great detail the steps necessary for
approval for forensic casework in New York. T, 220.

When a lab purchases TrueAllele, it must perform some form of validation on the
equipment to be in compliance with the FBI quality assurance standards; they should be
measuring how well the system works under a variety of different mixtures. T. 277.
Other independent studies have been conducted by other people on the TrueAllele
System. T. 278.

Dr. Perlin testified that only ten labs are using TrueAllele at this time. T. 290. He
explained that crime labs change very slowly and unless there is a push from the top they
are fairly comfortable with the methods that they have. He further testified that it was.
actually quite good to get ten labs interested in testing and using the system.

Dr. Perlin testified that the direction of the scientific community is:moving toward
using computers in developing or in analyzing DNA mixtures. T. 298. Regarding
general acceptance, TrueAllele was used in mass casualty identification of victims
through DNA analysis. T. 299. TrueAllele System was used for the identification of
victims in the 9/11 and World Trade Center disasters. T. 301. In addition, probabilistic
genotyping and use of computers in interpreting DNA mixtures is a topic at conferences
and a subject discussed amongst scientists. T. 298.

TrueAllele has also been involved in over ten defense cases, about half or more
involving innocence project cases. Defense attorneys have written about TrueAllele. T.
289, |

Dr. Perlin testified that itis his understanding that the FBI and all of the DNA

testing laboratories throughout the country will be moving toward some sort of .

11
 

 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 12 of 26

probabilistic genotyping system but the laboratories are not using any probabilistic
genotyping system at this time. T. 335.

Dr. Perlin testified that a scientist can get very close to duplicating his work by
reading his work. But, if the scientist has not purchased the system he cannot duplicate it
because he does not have all of the engineering details, T. 434.

Dr. Perlin testified that the TrueAllele System has a closed source code. T. 360.
The source code is about 170 lines. T, 353. He further testified that the reliability of the
_ Souree code is determined by testing and validation studies, not by looking at the source
code. T. 360. The validity of the source code is assessed by how the program operates,
not be reading the text. T. 361. About half a dozen other systems exist that are similar to
TrueAllele and some are open source. T. 113. Other closed-source systems exist. T.
115. Dr. Perlin believed the commercial closed-source systems have been validated. T.
115,

Jay Camponera (hereafter referred to as “Camponera”) testified for the State. He
testified that he works for the New York State Police Forensic Investigation Center as a
forensic scientist working in the DNA section where he does research and validation for
his lab. T. 656,657, 658. He has testified approximately 60 times and has been deemed.
an expert. T. 659. Camponera has a Bachelor’s Degree and a Master’s of Science
Degree with an emphasis on molecular and evolutionary biology. Prior to his current
employment, he was a forensic analyst for the University of Maine Molecular Forensic
Laboratory. T. 657. Currently his lab uses an interpretation process based on thresholds
where they apply a threshold to their data and they do not use anything below that

threshold for statistical purposes. They then calculate statistics with a program called

12
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 13 of 26

Pop Stats. T. 660. In his role in his lab, he has looked at other technology, such as
TrueAllele. T. 660. Camponera testified that his lab validated TrueAllele and it has
been approved for use in casework in the State of New York. T. 660. TrueAllele was
approved by the New York State DNA Subcommittee in May, 2011. T. 660. TrueAllele
has not gone live as they are in the process of finalizing the protocols and doing training
for staff. T. 662.

Camponera testified that the trend of the forensic science community, which
NIST, who is considered the “scientific wing of the United States Department of
Commerce,” T. 667, and essentially leads the community in forensic science, is moving
towards probabilistic genotyping methods, and TrueAllele is one of those methods. T.
672. The trend is not just in the United States but also internationally. T. 674.
Camponera testified that other labs have purchased TrueAllele and 13 states have
received TrucAllele reports. T..676. Two states are actively using TrueAllele and issue
their own reports. T. 677. With TrueAllele, a lab can either purchase their equipment or
can use the services of TrueAllele by sending them their data. T. 677.

Three admissibility hearings have been held and in all three cases, TrueAllele has
been admitted. T. 679. Camponera testified that TrueAllele is much more sensitive to
identify the correct person. T. 681. He further testified that the movement in his field is
towards probabilistic genotyping which TrueAllele is one method. T. 707.

Camponera testified that “the best way for him to evaluate source code if you
want to call it that, is to look at the actual data, the results, and to show that it is specific

and sensitive and accurate and so forth.” T. 719.

13
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 14 of 26

All of the mixtures that Camporiera looked at and the single source data were
created in his laboratory by him. T. 730.

Camponera’s studies have not been published and have not been subject to peer
review outside of his laboratory. T. 735, 736.

Dr. Raj Chakraborty testified on. behalf of the Defendant. T. 5. Chakraborty
testified to his credentials and all of the work that he has performed in his field. T. 5 ~ 9.
He testified that he is currently employed with the University of North Texas Health and
Science Center and a professor in the department of molecular and medical genetics. He
is also the director of the Center for Computational Genomics at the Institute of Applied
Genetics at the same institution. T. 6. He published over 300 papers that relate to DNA
’ forensics. T. 9. He was a faculty member for the Scientific Working Group on DNA
Analysis Methods (hereafter referred to as “SWGDAM”), T. 9. SWGDAM sets forth
guidelines for laboratories across the country. T. 9. Dr. Chakraborty has been qualified
as an-expert over 150 times. T. 10.

Dr. Chakraborty testified that he reviewed the lab results in the instant case from
Sorenson. T. 11. He testified that the items contained relatively low quantities of DNA.
T. 13. He referred to such amounts of DNA as low copy number or low input DNA. T.
13. It is complicated further if there is a mixture. T. 13.

From his research, he has to be very careful about typing low copy number DNA
or low input DNA samples particularly if these samples contain DNA mixture for

multiple individuals. T. 13.

14
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 15 of 26

The criticisms that Dr. Chakraborty has of TrueAllele applies to all types of
studies whether it be three person, two person, mixtures, high template, and low template.
T. 59,

On direct examination, Dr. Chakraborty testified while a member of SWGDAM,
he approved TrueAllele for case work in New York State labs in 2011 that consisted of
DNA from a single individual called single source and included DNA of enough quantity.
T. 21. On cross examination, he acknowledged that the samples were mixtures of up to
three people; some known and some unknown. T. 61. He acknowledged that there were
multiple types of mixtures but the use of the word complex is subjective. T. 61. The
samples that he evaluated for approval of TrueAllele in 2011 did not mimic the
complexity of the sample in the present case. T. 21.

Another study was done in 2010 prior to its approval and for use of TrueAllele in
New York. T. 63. The studies. were two-person and three-person mixtures and the
evidence items were classified as simple, intermediate, and complex. T. 63. Dr.
Chakraborty testified that he did not believe that these samples included low template
DNA from the contributors. T. 66.

Dr, Chakraborty testified that TrueAllele is not generally accepted in the scientific
community and has not been subject to rigorous peer review. T. 51, 52. He also testified
that the source code is necessary to evaluate the efficacy of the system. T. 53.

He further testified that none of the validations done on TrueAllele, in his
_ opinion, are proper because they do not give full details of the scenarios of the cases
examined, the list of variables and so on. So he would not call them proper validation,

rather partial validation. T. 58

15
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 16 of 26

Dr. Chakraborty testified that of all of the laboratories only thtee laboratories are
using TrueAllele on a regular basis. The rest of the community uses other probabilistic
genotyping or other methods of interpretation.

General acceptance is. revealed by the expert opinion. Dr. Chakraborty testified
“for example a person of my experience of 40 years of DNA research who testified for
prosecution very frequently do no longer approve of TrueAllele, These are indications of
lack of general seceptance.” T. 84.

NIST is a federal agency which would advise the Federal Bureau of Investigation
and thus far the FBI has not adopted TrueAllele for case work. T. 130. Dr. Chakraborty
testified that it is his opinion as of now, probabilistic genotyping for those types of cases
with closed source arid unknown application of variables still need to be worked out. T.
130. |

Dr. Chakraborty testified that in his opinion with respect to TrueAllele it is
impossible to recreate results that are rendered without the source code. T. 143. He
further testified that without the source code it is impossible to validate the answer. T.
143. Dr, Chakraborty testified that there is no way to validate TrueAllele without having
the source code. T. 145. Dr. Chakraborty testified that Plus One is a highly regarded
scientific journal and he is “intrigued as to how TrueAllele papers got in Plus One
without” revealing the source code. T. 71.

Other systems exist that do not reveal the source code. T. 71. Genemapper is a
software that calls alleles from experiments done on specific sequencer machines, T. 72.
It has been validated without revealing the source code. T. 72, 147, 148. Dr.

Chakraborty testified that it can be validated with compromised samples, pristine samples

16
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 17 of 26

mixtures and so on. T. 148. Thus, a way to validate the system without the source code
is “by using it and testing it, when you have knowns and you can compare the results
with what you know.” T, 148.

Dr. Dan Krane testified that he is the president and CEO of a consulting company
that does business as forensic bioinformatics and a full professor in the Department of
Biological Sciences at Wright State University. He also has an affiliate appointment in
the computer science department at Wright State University. T. 5. Over the years he has
published approximately 40 research papers in the peer review journals. T..6. Dr. Krane
has given over hundreds of presentations over the years and DNA profiling is frequently
the topic. T. 6. He has testified as an expert witness over 100 times over the course of
the past 23 years and in many jurisdictions. T. 7.

Dr. Krane testified that the scientific community is unified in its opinion that there
is no generally accepted means of attaching a statistical weight to low-template DNA
where there is a possibility of allelic drop-out. T. 7.

Dr. Krane testified that a very important part of ‘the scientific method is
reproducibility and the idea of the peer review process. T. 14. He further testified that
the process is valuable because once a scientist publishes their results they describe how
they got those results in the materials and methods section of the paper in a way that
other scientists should be able to independently confirm those conclusions. Dr. Krane
testified that he has not seen that type of disclosure in the materials and methods sections

or in any other documents that he has been privy to regarding TrueAllele. T. 15.

17
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 18 of 26

Dr. Krane testified that he reviewed the report from the Sorenson lab and he
suggested that there is empirical evidence to support the conclusion that there are at least
three, not two, but at least three contributors in the mixture. T. 18.

Dr. Krane testified that. with the test results for TrueAllele he simply does not
know how they got the answer. T. 33.

Dr. Krane testified that probabilistic genotyping in general has promise and that
there is a utility for expert systems like TrueAllele to the extent which they are used as a
tool to assist analysts in speeding up their review of case work, but he is concerned in this
case where “Sorenson Forensic declines to attach a statistical weight; they decline to say
whether [Shaw, the Defendant in this case], is included or excluded as a possible
contributor.” T. 36, His concern is in this particle case where there is a marginal
sample, small amounts of DNA, a complicated mixture and a lot of overlap between two
possible contributors. T. 38

Dr. Krane testified that there is not general acceptance within the scientific
community with respect to TrueAllele in such complicated situations as the present case.
T. 39, 40.

Dr. Krane testified that it is conservative.to walk away at some point rather than
to take a chance with arriving at an incorrect conclusion. T. 66.

Dr. Krane has not written any papers or peer reviewed any papers regarding
probabilistic genotyping methods for determining DNA mixtures. T. 68.

Dr. Krane testified that it is possible that TrueAllele can do things that human

catalysts cannot do. T. 72. 73.

18
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 19 of 26

Dr. Krane testified that his concern is where TrueAllele arrives at a conclusion
that is different from the conclusion of the other independent reviewers. T. 84.

Dr. Krane testified that the source code for TrueAllele is necessary for
confrontation and accountability but may be separate from validation, T. 85. His
business, Forensic Bioinformatics, works with a closed source system, Genophiler and _
Genostat. Neither of these systems that he relies on are open source. T. 35. Dr. Krane
testified that the difference is that his systems are used as tools, unlike Tmedlllele that is
a “surrogate for a human expert.” T. 35.

Dr. Krane testified that probabilistic genotyping in general looks promising, but
he did. not state that Dr. Perlin’s program is correct, especially for samples where there

are clear, obvious, and confounding, complicating features. T. 86.

ANALYSIS

In the instant case, the analysis to determine the admissibility of the evidence
begins under Evid.R. 701. In light of Evid.R. 701, and the testimony and evidence
presented, there is no dispute that the subject about which Dr. Perlin testified is beyond
the knowledge or experience of lay persons and that Dr. Perlin’s credentials, experience,
training and education qualify him to testify as an expert. The question that must be
examined is whether his method for testing DNA is reliable under Evid.R. 702(C). To
determine whether his method is reliable, the Court considers the factors as enunciated in
Daubert.

The first factor to consider is whether the theory or technique has. been tested. Dr.

Perlin testified that he has five published peer review articles and prepared other internal

19
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 20 of 26

validation studies that have not been published. Both the internal validation studies and
peer review articles support the position that the TrueAllele Casework System has been
tested. Dr. Perlin testified that his system can be replicated if it is purchased. Without
purchasing his TrueAllele System, a scientist cannot obtain identical results, but may
obtain similar results.

In U.S. v Bonds, 12 F.3d 540, 1993 U.S. App. LEXIS 32574, 1994 FED App.
0085P (6" Cir, 1993), the Court examined the issue of testability and determined that
“.,.the FBI’s principles and methodology have in fact been tested. The FBI performed
internal proficiency testing as well as validation studies and environmental insult studies
to determine whether the lab could produce reliable, reproducible results,” Bonds at 558.
Moreover, the Court held that the fact that a dispute exists regarding the methodology
proves that itcan be tested. The Court stated:

Defendants vociferously dispute the accuracy of the match results and the

adequacy of the testing done, and in refutation have presented evidence

about deficiencies in both the results and the testing of the results. Thus, it

appears that by attempting to refute the FBI’s theory and methods with

evidence about deficiencies in both the results and the testing of the
results, the defendants have conceded that the theory and methods can be

tested. Bonds at 559.

Here, despite the testing that has been performed on the TrueAllele System
through the validation studies and peer review publications, it is apparent that a conflict
exists regarding the methodology of the TrueAllele Casework System for mixtures with
low copy DNA. Such conflict amongst experts, including the inadequacies and
deficiencies of the system, continues to support the conclusion that the system can be

tested. In addition, Dr, Perlin has performed internal proficiency testing as well as

validation studies making his system testable. Moreover, similar results can be obtained

20
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 21 of 26

without using the TrueAllele System, but comparable and identical results can be
obtained using the TrueAllele System.

Thus, the first Daubert factor for consideration has been satisfied.

The next factor to consider is whether the theory or technique has been subject to
peer review. Dr. Perlin testified that TrueAllele has been subject to peer review; he has
five published peer review articles. In addition, Dr. Perlin has prepared other internal
validation papers. Although Dr. Perlin has five published peer review articles, “... the |
existence of publications (or lack thereof) is not dispositive when assessing the reliability
of a scientific method,” Wangler at J 68, citing Daubert at 594. Therefore, this Court
finds that the second Daubert factor has been met.

The third factor to consider is whether there is a known or potential rate of error.
TrueAllele’s error rate has been calculated in the validation papers. The error rate for
technology such as TrueAlilele is expressed in terms of sensitivity, specificity and
reproducibility. In Wangler, the court found “the lack of a known error rate is not fatal to
the methodology’s reliability.” Wangler at 70. Here, however, the testimony and briefs
submitted have established the error rate for TrueAllele.

The final factor that a court may consider to determine whether a method or
theory is reliable under Daubert is whether the methodology has gained general
acceptance.

In Bonds, the court found that general acceptance encompasses both the theory of
DNA profiling and the methodology for conducting DNA testing. See United States y.
Brown, 557 F.2d 541, 556, 1977 U.S. App. LEXIS 12945 (1977). (There must be a

demonstrable, objective procedure for reaching the opinion and qualified persons who

21
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 22 of 26

333

can either duplicate the result or criticize the means by which it was reached.’” (emphasis

added) (quoting United States v. Baller, 519 F.2d 463, 466, (4" Cir.) cert. denied, 423
U.S. 1019, 46 L. Ed. 2d 391, 96 S. Ct. 456 (1975)). Bonds at 562. “This view is
consistent with Daubert ’s requirement that we determine whether the ‘reasoning or
methodology underlying the testimony is scientifically valid,’ Daubert at 2796, and its
acknowledgement that a ‘known technique that has been able to attract only minimal
support in the scientific community may properly be viewed with skepticism.’ id.” Jd.

The court further explains the theory of general acceptance:

{o]ur precedent demonstrates that while ordinarily the principles and
procedures must be accepted by a majority of those in the pertinent
scientific community, the absence of a majority does not necessarily rule
out general acceptance. The general acceptance test is designed only to
uncover whether there is a general agreement of scientists in the field that
this scientific data is not based. on a novel theory or procedure that is
‘mere speculation or conjecture.’ Brown at 559. In some instances, there
may be several different theories or procedures used concernirig one type
of scientific evidence, all of which are generally accepted. None may
have the backing of the majority of scientists, yet the theory or procedure
can still be generally accepted. And even substantial criticism as to one
theory or procedure will not be enough to find that the theory/procedure is
not generally accepted. Only when a theory or procedure does not have:
the acceptance of most of the pertinent scientific community, and in fact a
substantial part of the scientific community disfavors the principle or
procedure, will it not be generally accepted. See, e.g., Novak v. United
States, 865 F.2d 718, 725 (6" Cir. 1989) (theories were neither "widely
accepted” or "generally accepted" in the medical community). Bonds at
562.

The court found that the Government’s experts indicated that the FBI’s DNA procedures
were generally accepted although the defendants’ experts criticized the Government’s
theory of DNA profiling and the basic procedures used by the lab in that case. The court
found that the defendants’ experts only showed a “substantial controversy over whether

the results produced were reliable and accurate,” Bonds at 562, and that they did not

22
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 23 of 26

show that the procedures were not generally accepted. /d. Finally, the court held that
“questions about the accuracy of results are matters of weight, not admissibility.” Bonds

at 563.

In the present case, after considering the testimony of the witnesses for the State
and the Defendant, this Court finds that the general acceptance factor has been satisfied.
Ten laboratories have purchased the system, three of which are using it, and it has been
admitted in other jurisdictions. See Commonwealth of Pennsylvania v. Foley, 38 A.3d
882, 2012 PA Super 31. Dr. Chakraborty testified that while on staff with SWGDAM, he
was part of the team that validated the use of the TrueAllele Casework for mixtures. In
addition, NIST purchased the TrueAllele System and is using it. Moreover, NIST has.

recognized probabilistic genotyping.

in Commonwealth of Pennsylvania y. Foley, 38 A.3d 882, 2012 PA Super 31, the
court admitted the DNA-related testimony of Dr. Perlin. The sample was tested in an
FBI laboratory and three experts analyzed the data, including Dr. Perlin who used. the
TrueAllele System in his analysis. The experts agreed that Foley’s DNA profile was
consistent with DNA found in. the sample, but differed in their estimates of the
probability that someone other than Foley would possess DNA matching the DNA found
in the sample. The trial court found that Dr. Perlin’s methodology was generally
accepted. The Superior Court of Pennsylvania found “no legitimate dispute regarding the

reliability of Dr. Perlin’s testimony,” and upheld the ruling of the trial court in admitting

Dr. Perlin as an expert witness at trial. Foley at 888.

23
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 24 of 26

Similarly, this Court finds that Dr. Perlin’s methodology is generally accepted,

therefore; the final factor of the Daubert test has been satisfied.

This Court must also determine whether the probative value is substantially
outweighed by the danger of unfair prejudice, of confusion of the issues, or of misleading
the jury. In making the Evid.R. 403 determination, this Court finds that the evidence and
testimony presented are clearly probative because there is a connection between the
Defendant and the crime scene where the evidence was collected. In United States v.
Morrow, 374 F.Supp. 2d 51, 2—5 U.S. Dist. LEXIS 8327, the court found the DNA
evidence had probative value because it showed that certain defendants could not be
excluded from a connection to particular articles of evidence. The court explained the:
evidence was admissible under Fed.R.Evid. 403 because the FBI’s theory of matching
DNA patterns and procedures were scientifically valid, and because the “’defendants had
an opportunity to cross examine all of the Government’s witnesses to show why the
results were unreliable, the procedures flawed, and the DNA evidence infallible.’”
Morrow at 64, citing Bonds at 568. In Bonds, the court explained that “the damaging

nature of the DNA evidence to defendants and the potential prejudice does not require

exclusion.” Bonds at 568.

In United States v. McCluskey, 954 F. Supp. 2d 1224, 2013 U.S. Dist. LEXIS
88728, the court acknowledged that courts have liberally allowed admission of DNA
evidence of relatively low statistical significance. It explained that those cases “properly
acknowledge the liberal standard of admission under Daubert and the Federal Rules, and

the general presumption in favor of admission of ‘shaky evidence’ with the danger of

24
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 25 of 26

undue weight being countered by vigorous cross-examination, presentation of contrary
expert witnesses, and the possibility of jury instructions to explain the issues.”

MeCluskey at 1274.

In allowing the State’s witness to testify at trial in this matter, the Defendant will
be provided an opportunity to vigorously cross-examine the State’s witness, present
contrary evidence and expert witnesses to show why the results of the TrueAllele
Casework System are unreliable, the procedures flawed, and the DNA evidence infallible.
The Court anticipates that the jury will be extensively educated by both parties on
statistical issues and DNA testing and methodologies. If this Court concludes that jurors
could be confused by the evidence presented, the Court may deliver “carefully crafted

instructions to insure the evidence is properly understood.” Morrow at 64.

Based on its consideration of the liberal factors set forth in Daubert and Kumho
Tire, and Evid.R. 402, 403 and 702, this Court finds that the State’s expert witness and
the TrueAllele System are reliable and, therefore, admissible. Further, the expert’s
testimony is a matter of weight for the jury to consider. Therefore, Defendant’s Motion
in Limine to exclude any and all evidence related to TrueAllele, filed July 10, 2014, is
denied. |

Furthermore, the Court is in consideration of Defendant’s Motion to Compel the
True Allele source code, filed June 6, 2014. Based on the State’s Motion to Quash the
discovery of the source code, filed June 19, 2014, the Defendant’s Reply to the Motion to
Quash, filed June 26, 2014, the Defendant’s Supplemental Motion to Compel the source

code, filed August 14, 2014, and the State’s Brief in Opposition to Defendant’s

25
 

Case 2:19-cr-00369-DWA Document 47-5 Filed 06/16/20 Page 26 of 26

Supplemental Motion to Compel, filed on August 21, 2014, and the oral arguments
presented to the Court, the Defendant’s Motion to Compel the TrueAllele source code is
denied. This Court has previously established that the TrueAllele methodology and the

A

State’s witness are reliable without the use of the source code.

IT IS SO ORDERED:

1 A O a | DATE: lola ro F
JUDGE MAUREEN G3NCY |

26
